Citation Nr: 1702226	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  09-42 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to August 1989; subsequently he was member of the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Louisville, Kentucky Department of Veterans Affairs Regional Office (RO).  In April 2013, the Veteran appeared and provided testimony at a Board hearing before the undersigned.  A transcript of that hearing is associated with the record.  

This issue was previously remanded by the Board in October 2013.  It has now returned to the Board for appellate consideration.


FINDING OF FACT

The evidence shows that the Veteran is unable to obtain and maintain substantially gainful employment due to service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2016).  

Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2016).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2016).

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

At the time the Board took jurisdiction of this issue under Rice v. Shinseki, 22 Vet. App. 447 (2009) in the October 2013 Board decision of record, service-connection was in effect for degenerative joint disease of the left, rated 50 percent; degeneration of lumbar/lumbosacral intervertebral disc, osteoarthritis associated with degenerative joint disease, left knee, rated 20 percent; ligamentous instability of the left knee, rated 10 percent; lumbar radiculopathy of the right lower extremity, rated 10 percent; and residual surgical scars of the left knee, rated 0 percent.  The Veteran's combined service-connected disability rating, as of September 29, 2011, was 70 percent.  

During separate May 2015 VA examinations for the Veteran's service-connected low back and left knee disabilities, the examiner noted that those disabilities impacted on the Veteran's ability to work.  It was noted that since separating from active service in August 1989, the Veteran has been receiving Social Security Administration disability benefits and has never worked.  

While the March 2015 examiner did not go into specific detail about how the Veteran's service-connected back and ankle disabilities impacted his ability to work, he did outline clear functional impairment that the Board finds would present challenges when seeking employment, either physical or sedentary in nature.  Specifically, it was noted that the Veteran's low back disability made him unable to tolerate prolonged walking and standing, heavy lifting, and pushing and pulling.  The Veteran's low back disability also resulted in a decreased ability to tolerate prolonged sitting.  With regard to the Veteran's left knee disability, it was noted that such disability, caused pain and instability, resulting in difficulty with prolonged walking and standing.  

A review of the Veteran's VA form 21-8940 confirms that since his separation from active service, he has been unable to maintain any employment.  Further, he has not received any education or training since his August 1989 separation from active service.  

The Veteran's service separation form shows that while on active service, his military occupational specialty was Food Service Specialist and that his only training was in relation to that occupation.  

In light of the Veteran's occupational background and the functional limitations described, the Board finds that the evidence is at least in equipoise as to whether the Veteran is unable to obtain and maintain substantially gainful employment in accordance with his background and education level as a result of combined symptoms of the service-connected disabilities.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to TDIU is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to a TDIU is granted. 



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


